Citation Nr: 9921094	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-11 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty from December 1944 to February 
1946.  This matter came to the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

The claim for service connection for cause of the veteran's death 
is not plausible.


CONCLUSION OF LAW

The claim for service connection for cause of the veteran's death 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that service connection is warranted for 
the cause of the veteran's death because the veteran started 
smoking cigarettes during service and his fatal lung cancer was 
due to cigarette smoking.

The Board notes that an amendment of the law to prohibit service 
connection for the cause of a veteran's death on the basis that 
death resulted from an injury or disease attributable to the use 
of tobacco products during service unless the disease was 
manifested during service or within a presumptive period is not 
applicable to the appellant's claim since the appellant's claim 
was received in August 1997.

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  If 
she has not, her claim must fail, and VA is not obligated to 
assist her in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereinafter Court) has stated repeatedly that 38 U.S.C.A. 
§ 5107(a) unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois v. 
Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, at 
610-611 (1992).  A well-grounded claim is a plausible claim, that 
is, a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The Court has stated that the quality and quantity of evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

The certificate of death indicates that the veteran died in June 
1997 from lung cancer.  No other condition was identified as an 
immediate or contributory cause of the veteran's death.  

At the time of the veteran's death, service connection was in 
effect for no disability.  

The medical evidence of record indicates that the veteran's lung 
cancer was initially diagnosed in 1996.  Although the medical 
evidence shows that the veteran had a history of cigarette 
smoking, it does not identify tobacco use in service or otherwise 
as an etiological factor in the veteran's death.  The evidence of 
a nexus between the veteran's use of tobacco in service and his 
development of lung cancer is limited to the statements of the 
appellant and her representative; however, as lay persons, they 
are not competent to provide evidence which requires medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board must conclude that the appellant's 
claim is not well grounded.

The Board has considered the representative's request that the 
Board remand the case for the purpose of obtaining the veteran's 
service medical records.  In all likelihood, any service medical 
records for the veteran would have been destroyed by the fire at 
the National Personnel Records Center.  Moreover, the record 
reflects and the appellant does not dispute that the veteran's 
lung cancer was initially diagnosed in 1996, approximately 50 
years after the veteran's discharge from service.  In addition, 
assuming for the purpose of this decision that service medical 
records documenting the veteran's use of tobacco products during 
service are available, such evidence would not provide a nexus 
between the veteran's use of tobacco products in service and his 
development of lung cancer.  Therefore, the Board has concluded 
that the requested development would serve no useful purpose.  


ORDER

Entitlement to service connection for the cause of the veteran's 
death is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

